Citation Nr: 0303763	
Decision Date: 03/05/03    Archive Date: 03/18/03

DOCKET NO.  91-36 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The veteran had active service from January 1963 to July 
1963, February 1968 to July 1969, and from February 1970 to 
October 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of March 1993, from 
the Indianapolis, Indiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which, in pertinent 
part, denied entitlement to a TDIU.

The Board remanded the claim in March 1994 and March 1998 for 
further development and adjudicative action.  

In January 2002 the RO most recently confirmed and continued 
the denial of a TDIU.

The case was returned to the Board for further appellate 
review.  

The Board undertook additional development with respect to 
the claim of entitlement to a TDIU pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104, (Jan. 23, 2002) (38 
C.F.R. § 19.9(a)(2)).  By letter dated in December 2002 the 
veteran was notified that a supplemental medical opinion was 
being obtained.


FINDINGS OF FACT

1.  The veteran is service connected for chronic bronchitis 
with early chronic obstructive pulmonary disease (COPD), 
evaluated as 30 percent disabling; Dupuytren's contracture of 
the left hand, evaluated as 20 percent disabling; Dupuytren's 
contracture of the right hand (major), evaluated as 20 
percent disabling; tinnitus, evaluated as 10 percent 
disabling; and hearing loss and a lipoma of the abdomen, each 
evaluated as noncompensable.  The combined evaluation for the 
veteran's service-connected disabilities is 60 percent 
disabling. 

2.  The veteran's service-connected disabilities, when 
evaluated in association with his educational attainment and 
occupational experience, have rendered him unemployable.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 3.321, 
3.340, 3.341, 4.16, 4.19, 4.25 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In September 1992 the veteran submitted a claim for a TDIU.  
He claimed that hands, ears, and lungs were the service 
connected disabilities that kept him from securing or 
following any substantially gainful occupation.  His 
disability affected full time employment in December 1979; he 
last worked full time in December 1982 and became too 
disabled to work in 1986.  He worked as a mechanic and 
salesman.  He had completed four years of high school.  He 
had not had any other education or training since he became 
too disabled to work.  

A September 1989 Social Security Administration (SSA) 
determination reveals that the veteran was considered totally 
disabled as of December 1987.  The SSA determination was 
based on a primary diagnosis of Dupuytren's contractures and 
a secondary diagnosis of cervical disc disease.  His 
occupation was shown as laborer.  

Outpatient treatment records received for the period from 
June 1977 to September 1992 show treatment for Dupuytren's 
contractures and multiple other disorders.  During this 
period the veteran reported being unable to work as a truck 
driver and mechanic due to the contracture of his hands.  

The veteran was afforded a C&P examination of the hand, 
fingers, and thumb in October 1992.  He reported he worked as 
a truck driver and had difficulty with gripping due to 
cramping and loss of feeling in his hands.  There were well-
healed scars over the palms of both hands.  The examiner 
noted no muscular atrophy in the veteran's upper extremities 
or in his hand or muscles.  He had good motor strength for 
all upper extremity muscles, 5/5 for all muscle groups.  The 
impression was status post multiple surgeries for Dupuytren's 
contracture releases. The veteran related a history of 
significant sensory loss, however, he did not have any 
manifestations of this, nor did he have any signs of atrophy 
present.  He did have restricted range of motion.

Medical records and other documents were received from SSA in 
July 1994 that had been used in connection with the veteran's 
disability claim at SSA.  

Review of the record reveals that the veteran underwent 
several VA examinations from 1992 to 1996.  However, the VA 
examination reports did not provide a medical opinion as to 
the degree of functional loss due to the service-connected 
bilateral Dupuytren's contractures.  There was no medical 
opinion as to whether the veteran's bilateral hand disability 
prevented the veteran from performing the physical acts 
required by employment.

The veteran was afforded a VA C&P examination for joints in 
July 1994.  The impression was bilateral Dupuytren's disease.

The veteran was afforded a VA C&P examination in January 
1995.  The assessment was of moderate severity of Dupuytren's 
on both sides.  He had multiple surgeries with recurrences.  
He had flexion contractures of his ring and small fingers on 
both sides.  He had tender palmar cords and nodules from his 
Dupuytren's.  Any weakness was probably secondary to his 
inability to make a full fist secondary to Dupuytren's.  
There was numbness in fingers of both hand, the examination 
showed only pressure sensation in his fingers with normal 
sensation in his thumb.



The veteran was afforded a VA C&P neurological examination in 
May 1996. He reported that prior to cervical disc surgery in 
October 1995, he had almost no use of his hands in addition 
to other symptoms.  Pertinent clinical findings were that he 
was weak in the extrinsic hand muscles bilaterally.  His grip 
strength was mildly decreased on the right relative to the 
left.  He had evidence of Dupuytren's contracture 
bilaterally.  He had an older distribution of weakness on the 
right hand and sensory loss.  He had problems with the use of 
fine motor skills such as using buttons.  He used "clip on 
shirts" and could no longer write. He was status post 
Dupuytren's contracture release times two.

The veteran was afforded a VA C&P examination for joints in 
May 1996.  The examination revealed Dupuytren's contracture 
of both hands that were more severe palmar laterally.  The 
impression was Dupuytren's disease, status post multiple 
surgical procedures with recurrence and a flexion contracture 
of the right fifth PIP of 30 degrees and the left fifth PIP 
of 50 degrees; numbness was described by the veteran.

In August 1997, a Disabled Veteran Specialist at the Indiana 
Department of Employment and Training wrote that he had 
interviewed the veteran and reviewed his employment history.  
At that time he did not match any jobs in the Putnam county 
area.  The veteran's skills were limited to primarily tractor 
trailer operation and mechanic.  His documented complaints of 
neurological damage and inoperable Dupuytren contractures 
made it extremely difficult to secure suitable employment in 
the workforce, as he was unable to perform the type of work 
in which he was skilled.  The employment specialist noted 
that he could not be of further service to the veteran at 
that time.  

In October 1998, the veteran wrote that since 1992, the 
Roudebush VA Medical Center had been the sole treatment 
facility for his Dupuytren's contractures. 

He submitted a copy of a favorable August 1989 decision by an 
Administrative Law Judge of SSA.  The decision contained 
brief discussions of examinations completed by several 
doctors for the SSA and included reference to treatment 
reports from VA facilities.  The medical reports discussed 
both service-connected and nonservice-connected disorders.  
Dr. RJB noted nodules on the veteran's hands and based on his 
examination, that also included other disorders, the veteran 
would have difficulty doing manual labor that included 
grasping, lifting, and raising his hands over his head and 
anything involving dexterity.

When examined by Dr. RJR, there was marked evidence of 
bilateral Dupuytren's contracture and the veteran complained 
of significant impairment of both hands, even though he had 
completed surgery.  A report of Dr. RAB's findings noted 
evidence of flexion contractures in the hands, and the 
veteran complained of growths on the hands.  He had very good 
grip strength in both hands and could perform fine movements 
with his fingers quite easily.  The SSA decision also 
discussed VA treatment reports pertaining to Dupuytren's 
disease and other disorders.

The Administrative Law Judge determined that the veteran 
suffered from bilateral Dupuytren's contractures, cervical 
disc disease, thoracic outlet syndrome, emphysema, and a 
hearing loss in his left ear, and that these impairments 
interfered with his ability to perform basic work activities.

VA outpatient treatment records include a July 1996 
examination of his chest that showed good air movement and 
was positive for "exp. wheeze".  

In February 1999 the veteran had surgery on his left hand to 
release the left third digit.  When seen for follow-up a few 
weeks later, he had no complaints, the hand felt well and the 
incision was okay.

In April 1999 medical evidence from the Social Security file 
of the veteran was received.  This was medical evidence used 
in his claim that was favorably decided in 1989 and included 
duplicate copies of evidence previously received. 


The veteran was afforded a VA C&P respiratory examination in 
May 1999.  The examiner reviewed the records and the 
veteran's medical history.  He had dyspnea on exertion, mild 
to moderate with lifting or pushing objects.  He denied 
paroxysmal nocturnal dyspnea or orthopnea.  He reported 
having two different inhalers but did not remember the names 
nor had he brought them to the examination.  

He had not had any incapacitation, bed rest or in-hospital 
treatment for his problems in regard to his lungs.  The 
clinical findings were reported.  The diagnosis was chronic 
obstructive lung disease, mild to moderate, based on 
pulmonary function tests.  It appeared to be stable at the 
time of the examination and the treatment appeared to be 
sufficient to keep the veteran from being admitted to a 
hospital, which had not been necessary for his respiratory 
problem to the knowledge of the examiner.  

The impression at a May 1999 VA examination was bilateral 
Dupuytren's contractures of his hands.  The examiner was 
going to have X-rays taken to evaluate for any early 
osteoarthritis.  The examiner felt that the Dupuytren's was a 
fairly severe case as the veteran had flexion contractures of 
the proximal interphalangeal (PIP) joint of the small finger, 
bilaterally, which had persisted after multiple surgical 
releases.  

The May 1999 VA examiner opined that the Dupuytren's 
contractures limited the veteran's ability to perform fine 
motor duties using his hands; however, it was not a condition 
that should preclude him from work in general.

VA outpatient treatment records show that in August 1999, 
bilaterally, the veteran had fifth finger contraction with 
the left greater than the right. He could not extend the 
fifth finger with the left greater than the right at PIP.  It 
was noted that the results of surgery 5 months earlier were 
good.  

The report of a VA C&P respiratory examination in August 1999 
notes that the examiner reviewed the claims file.  Pulmonary 
function tests in July 1999 showed an FEV of 60% of predicted 
with an FEV1 over FVC ratio of 79% at baseline, decreasing to 
72% after Albuterol.  His condition was described as moderate 
COPD.  A C&P report dated in May 1999 included a diagnosis of 
mild "COLD".  His weight was stable.  During remission, the 
lung disease appeared to limit the exercise tolerance to 
climbing one flight of stairs.  Clinical findings were 
reported.  The diagnosis was mild COPD with some reversible 
bronchial constriction after bronchodilators.  

The August 1999 VA examiner opined that from the respiratory 
viewpoint, the veteran appeared capable of obtaining and 
retaining any job which required no more than moderate whole 
body physical exertion.  The rationale was that the veteran 
was unable to sustain greater than moderate respiratory loads 
for any significant time.  

In January 2000 the veteran was afforded a VA C&P ear 
examination and his claims file was reviewed.  The veteran 
denied any change in his hearing.  Based on results of a June 
1999 audiogram his right ear revealed normal hearing to 3000 
Hertz and then a mild high frequency sensorineural hearing 
loss.  The left ear had a mild to severe sensorineural 
hearing loss.  

The January 2000 VA examiner determined that likely his 
asymmetric sensorineural hearing loss was related to a blast 
explosion near the left ear in service thus explaining why 
the left ear was worse than the right and why the 
discrimination on the left was worse than the right.  His 
hearing loss appeared to be stable at that time.  

In a February 2000 rating decision, the RO assigned a 
temporary total rating for Dupuytren's contracture of the 
left hand for the period from February 18, 1999 to April 30, 
1999, and then restored to 20 percent effective May 1, 1999.  
The RO also increased the evaluation of chronic bronchitis 
with early COPD to 30 percent disabling effective May 28, 
1999.  


In March 2000, outpatient treatment records were received 
from the VA Medical Center in Indianapolis for the period 
from October 1992 to January 2000.  He was seen in January 
1995 and the impression was that his COPD had improved with 
atrovent.  He was smoking again.  He had mild bronchitis at 
the time.  

The VA outpatient treatment records received in March 2000 
included a report of pulmonary function tests in January 1995 
that shows moderate airflow obstruction with significant 
response to inhaled "B-agonist".  There was a mild decline 
since December 1989.  The diffusing capacity was moderately 
reduced and was unchanged since December 1989.  

Also included were treatment records for Dupuytren's 
contracture of both hands including surgical records in 
February 1999 for release of Dupuytren's contracture of the 
left hand.  Follow-up visits in March and April 1999 show 
that he was able to make a fist without any problems.  The 
doctor discharged him in April 1999.  Also included were 
duplicate copies of medical records previously received.

The veteran was afforded a VA C&P examination in January 
2001.  The examiner reviewed the six-volume claims file.  The 
examiner pointed out that the most current notation indicated 
that pulmonary function tests from 1976 and 1984 were 
basically unchanged.  There was also a note of 78 percent of 
predicted FEV1/FVC ratio and of a chest X-ray in March 1999 
that sufficiently ruled out major structural lung disease.  
The medical history and symptoms were recorded.  

He stated he had less trouble in warmer weather and denied 
ever having been prescribed bed rest by a physician.  On 
respiratory examination he appeared to be in mild respiratory 
distress as his sentences were at a maximum of approximately 
7 to 8 words, with required breaths.  The examiner noted that 
on a clinical basis, primarily based on the veteran's 
history, his respiratory status appeared to have worsened 
over the course of the past year.  

The examiner ordered pulmonary function tests to be compared 
to previous values.  The examiner concluded that he could not 
give an educated opinion on the veteran's ability to obtain 
and retain substantially gainful employment, as objective 
findings from recent tests were not available for comparison 
with earlier findings.  Based on the veteran's clinical 
rendering of his symptoms, he apparently was not able to 
perform physical labor for employment.  The examiner thought 
the veteran might possibly be able to do sedentary work, 
though the examiner wanted to see old and new pulmonary 
function tests to make this determination.   

The veteran had a VA audio C&P examination in February 2001.  
Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
25
40
LEFT
30
35
35
55
60

The average threshold was 23 for the right ear and 46 for the 
left ear.  Speech audiometry revealed speech recognition 
ability of 100 percent in the right ear and of 96 percent in 
the left ear.

The diagnosis was that the right ear hearing was 
characterized by a sensitivity essentially within normal 
limits through 3000 Hz with a mild, sloping to moderately 
severe, high frequency sensorineural hearing loss in the 4000 
through 8000 Hz range.  The word recognition score, in quiet, 
was considered excellent.  The left ear hearing was 
characterized by a slight to mild sensorineural hearing loss 
through 2000 Hz, with a moderate, sloping to profound, high 
frequency sensorineural hearing loss in the 3000 through 8000 
Hz range.  The word recognition score, in quiet, was 
considered excellent.  

The VA examiner opined that the veteran did have hearing 
loss, which might interfere with communication and difficult 
listening situations, or situations with background noise.  

However, it was the examiner's opinion that the veteran's 
conditions of hearing loss and tinnitus alone should not 
preclude him from employment in general.  

The veteran's six volume claims file, in pertinent part, and 
his medical records were reviewed by a VA examiner in 
December 2002.  The examiner noted that the VA examiner who 
had examined the veteran in January 2001 from a respiratory 
standpoint was no longer available in the C&P clinic.  

Regarding the January 2001 C&P examination, the veteran 
reported a smoking history since age of seven and smoked 
anywhere from one to three packs a day.  He also had a 
possible Agent Orange exposure in Vietnam, which he felt made 
his respiratory status worse.  At the time of examination he 
complained of a productive cough with yellow-brown sputum.  
He used metered-dose inhalers, which only helped a little 
bit.  He complained of a poor appetite.  He also had 
significant dyspnea on exertion and was unable to carry heavy 
objects, although he could lift them.  He could walk about 
two blocks before becoming short of breath to the point where 
he was unable to continue.  He also complained of dizziness 
and shortness of breath with ascending stairs.  His symptoms 
were worse in the winter and spring.

The January 2001 VA examiner related that during the 
examination the veteran was only able to speak in seven to 
eight word sentences before he had to catch a breath.  It was 
her opinion that he was diagnosed with moderate COPD.  She 
would order pulmonary function tests to see how this had 
changed.  

The December 2002 VA examiner noted that pulmonary function 
tests dated in 1999 in an unknown month on the fourth day 
show that the veteran had a forced vital capacity with 76% 
predicted value.  His FEV1 was 60% of predicted, his FEV1/FVC 
was 79% of predicted and his FEF25/75 was 33% of predicted.  

The results from the January 22, 2001 pulmonary function test 
showed that his FVC had decreased to 53% of predicted, his 
FEV1 was 38% of predicted, his FEV1/FVC was 73% of predicted 
and his FEF 25/75 was 22% of predicted.  

The examiner stated that this was consistent with a severe 
obstructive airway disease with response to bronchodilator.  
He further stated that this was a significant decrease in his 
pulmonary function tests from the ones dated in 1999.

The examiner noted that pulmonary function tests were 
requested in October 2001; however, results were unavailable.  
He further noted that in December 2002, two days prior to his 
review of the file, that the veteran's primary care provider 
had ordered pulmonary function tests and these had not been 
completed by the time of the review.  

The veteran saw his primary care physician in December 2002.  
The veteran complained of worsening shortness of breath on 
exertion and more shortness of breath with stairs or walking 
a few blocks.  He was not at that time having problems with 
cough or sputum.  He had quit smoking eight days prior to the 
examination.  He was on two types of inhalers.  

The examiner wrote as follows:

Unfortunately, the most recently ordered pulmonary 
function tests have not been completed and also the more 
recently completed pulmonary function tests in 10/2001 
results are unavailable either on the computer or in his 
C-file.  These would both be helpful in documenting the 
ongoing progression of his chronic obstructive pulmonary 
disease.  However, based on the change from the study in 
1999 to the study on 01/22/01, the [veteran] has a 
significant decrease in his pulmonary function tests and 
was found to have severe obstructive airway disease.  
This, along with his complaints of dyspnea on exertion, 
inability to carry heavy objects, dizziness and 
shortness of breath with stairs and only being able to 
speak in shortened sentences due to his shortness of 
breath, would confirm that his respiratory status is 
worsening.  Without the benefit of the more recent tests 
and just going on the tests that we have, it is my 
opinion that the veteran is unable to obtain and retain 
substantially gainful employment.  
He obviously is unable to do any form of manual labor 
and given the severity of his chronic obstructive 
pulmonary disease would also find it difficult to 
ambulate to and from even a sedentary job and to perform 
the general movements around the office required by a 
sedentary job or even converse on the phone.  Of course, 
I have not examined the [veteran] at this point, but 
given these findings I do not feel that a physical 
examination would change my opinion very much.  The only 
information that could change my opinion would be if the 
pulmonary function tests from 10/2001 and the ones which 
will be obtained in the near future are significantly 
changed.  

In summary, it is my opinion that the veteran's chronic 
obstructive pulmonary disease impacts subsequently in a 
negative fashion on his ability to obtain and retain 
substantially gainful employment.  

Criteria

The regulations provide that total disability exists "when 
there is present any impairment of mind or body which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation."  38 C.F.R. 
§ 3.340(a)(1) (2002).

Where the schedular disability rating is less than 100 
percent, a total disability rating based on individual 
unemployability may be assigned if a veteran is rendered 
unemployable as a result of service-connected disabilities, 
provided that certain regulatory requirements are met.

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.
Under 38 C.F.R. § 4.16(a) it is provided that "the existence 
or degree of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service- 
connected disabilities are met and in the judgment of the 
rating agency such service-connected disabilities render the 
veteran unemployable."  Further, 38 C.F.R. § 4.16(b) states, 
"It is the established policy of the Department of Veterans 
Affairs that all veterans who are unable to secure and follow 
a substantially gainful occupation by reason of service- 
connected disabilities shall be rated totally disabled."

In cases where veterans fail to meet the percentage standards 
set forth in paragraph (a) of this section, rating boards 
should submit to the Director, Compensation and Pension 
Service, for extra-schedular consideration all cases of 
veterans who are unemployable by reason of service-connected 
disabilities. 38 C.F.R. § 4.16(b).  
The rating board will include a full statement as to the 
veteran's service-connected disabilities, employment history, 
educational and vocational attainment and all other factors 
having a bearing on the issue. Id.

Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to the veteran's age or 
impairment caused by nonservice-connected disabilities.  38 
C.F.R. §§ 4.16, 4.19 (2002).

Marginal employment shall not be considered substantially 
gainful employment. For purposes of this section, marginal 
employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  Marginal 
employment may also be held to exist, on a facts found basis 
(includes but is not limited to employment in a protected 
environment such as a family business or sheltered workshop), 
when earned annual income exceeds the poverty threshold. 
Consideration shall be given in all claims to the nature of 
the employment and the reason for termination.  38 C.F.R. § 
4.16(a) (2002).



A claim for TDIU "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994).

In evaluating whether the veteran's service-connected 
disability precludes substantially gainful employment, the 
Board notes that the Adjudication Manual, M21-1, Paragraph 
50.55(8) defines substantially gainful employment as that 
which is ordinarily followed by the nondisabled to earn a 
livelihood, with earnings common to the particular occupation 
in the community where the veteran resides.  This suggests a 
living wage.  Ferraro v. Derwinski, 1 Vet. App. 326, 332.  
The ability to work sporadically or obtain marginal 
employment is not substantially gainful employment.  Moore v. 
Derwinski, 1 Vet. App. 356. 358 (1991).

In Fisher v. Principi, 4 Vet. App. 57 (1993), the CAVC held 
that in a claim for a TDIU, if the rating did not entitle the 
veteran to a total disability under 38 C.F.R. § 4.16(a), the 
rating board must also consider the applicability of 38 
C.F.R. § 4.16(b). Under § 4.16(b), the Board must determine 
whether the veteran, on an extraschedular basis, is 
unemployable by reason of his service-connected disability.

Under the provisions of 38 C.F.R. §§3.321, 3.340, 3.341, 
4.16, 4.19 and Part 4, a total rating for compensation may be 
assigned where the schedular ratings or rating for the 
service-connected disability or disabilities is less than 100 
percent when it is found that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age.  The veteran's work history 
and educational background is also given consideration.  The 
authorizing statutory provisions permit a combination of 
objective and subjective criteria.  Hatlestad v. Derwinski, 3 
Vet. App. 213 (1992).


When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. §§ 3.102, 4.3 (2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 4.3 (2002).


Analysis

Preliminary matter:  Duty to assist and duty to notify

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2002)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA of 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA of 2000, Pub. L. No. 106-475, § 7, subpart (a), 
114 Stat. 2096, 2099-2100 (2000); 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions); see generally 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

VA revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version more favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board's consideration of the new regulations is not 
prejudicial to the appellant inasmuch as the regulations 
merely implement the VCAA and do not provide any rights other 
than those provided by the VCAA.

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 38 C.F.R. § 
3.159 (2002).  The RO provided the appellant a copy of the 
applicable rating decision and forwarding letter that in 
combination notified him of the basis for the decision 
reached.  

The RO also provided the appellant a statement of the case 
and supplemental statements of the case that included a 
summary of the evidence, the applicable law and regulations 
and a discussion of the facts of the case.  

The appellant has been offered the opportunity to submit 
evidence and argument on the merits of the issue on appeal, 
and has done so.  Further, he has obtained representation and 
his representative has prepared argument on his behalf.

The appellant has been advised of evidence he could submit 
himself or to sufficiently identify evidence so that VA could 
obtain the evidence for him.  The appellant stated that all 
his medical treatment had been at Roudebush VA Medical Center 
and the RO obtained the treatment records.  Several VA C&P 
examinations have been provided and medical opinions have 
been obtained.  


In addition, medical and other records on which a favorable 
determination was based were secured from the SSA.  Further, 
the Board remanded the claim several times for further 
development.  

Because multiple examinations have provided specific opinions 
concerning the veteran's employability in light of the 
veteran's service-connected disabilities, the Board concludes 
that such examinations are adequate for the purpose of making 
a determination as to whether a TDIU evaluation is warranted 
in this case.  See 38 U.S.C.A. § 5103A(d) (West Supp. 2002).

Such notice sufficiently placed the veteran on notice of what 
evidence could be obtained by whom and advised him of his 
responsibilities if he wanted such evidence to be obtained by 
VA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In December 2002 the Board advised the appellant that a 
supplemental medical opinion had been requested.  Although 
notice of the evidence obtained has not been provided to the 
veteran, he has not been prejudiced in light of the favorable 
decision as discussed below.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
necessary; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist under both the former law and 
the new VCAA.  38 U.S.C.A. § 5107(a), 5103 and 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159 (2002).

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed during the course of the appeal.  As a 
result, the Board has considered the applicability of Bernard 
v. Brown, 4 Vet. App. 384, 393-394 (1993).

Moreover, the appellant has been offered the opportunity to 
submit evidence and argument on the merits of the issue on 
appeal, and has done so.  In view of the foregoing, the Board 
finds that he will not be prejudiced by its actions and that 
a remand for adjudication by the RO would only serve to 
further delay resolution of his claim.  See Bernard, supra.

In any event, any deficiencies in the duties to notify and to 
assist constitute merely harmless error since the Board is 
granting in full the benefit sought on appeal.

Having determined that the duties to notify and to assist 
have been satisfied, the Board turns to an evaluation of the 
appellant's claim on the merits.


TDIU

The veteran contends that his service-connected disabilities 
combine to render him totally unemployable.  He asserts that 
he is unable to maintain his prior gainful employment as a 
mechanic and truck driver as a result of his service-
connected disabilities.  He argues that he is entitled to a 
TDIU.

The veteran is service connected for chronic bronchitis with 
early COPD, currently rated as 30 percent disabling; 
Dupuytren's contracture of the left hand, currently rated as 
20 percent disabling; Dupuytren's contracture of the right 
hand (major), currently rated as 20 percent disabling; 
tinnitus, currently rated as 10 percent disabling and for 
hearing loss and a lipoma of the abdomen, each currently 
rated as noncompensable.  The combined evaluation for the 
veteran's service-connected disabilities is 60 percent 
disabling.  See 38 C.F.R. § 4.25 (2002).

The Board notes that the disabilities of the upper 
extremities can be considered as one disability, thus the 
veteran has one service-connected disability rated at 40 
percent.  However, he does not have sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  Therefore, the veteran does not meet the threshold 
schedular criteria for a grant of a TDIU under 38 C.F.R. § 
4.16(a) (2002).  


Nevertheless, the Board must consider 38 C.F.R. § 4.16(b), 
which permits such rating on an extra-schedular basis.  

In this regard, the Board has considered the veteran's 
educational and employment background.  In his completed 
application received in September 1992, the veteran reported 
that he had last worked full time in December 1982 and had 
become too disabled to work in 1986.  

He had previously reported completing four years of high 
school.  He reported working as a mechanic and truck driver 
and in SSA records it was noted that he had worked as a 
laborer.

In September 2002 the Board denied entitlement to an 
evaluation greater than 20 percent for Dupuytren's 
contracture of the right hand and greater than 20 percent for 
Dupuytren's contracture of the left hand.  

As the examiners have provided functional assessments and 
opinions concerning the veteran's employability in light of 
the veteran's service-connected disabilities, the Board 
concludes that such examinations are adequate for the purpose 
of making a determination as to whether a TDIU is warranted 
in this case.  

The veteran has made no contentions and the medical evidence 
does not indicate that the severity of his service-connected 
lipoma of the abdomen, presently evaluated as noncompensable, 
has changed in such a manner as to require the scheduling of 
a VA examination.  See 38 U.S.C.A. § 5103A(d) (West Supp. 
2002).  

As to whether the veteran's service-connected disabilities 
preclude substantially gainful employment, the VA orthopedic 
examiner in May 1999 opined that the bilateral Dupuytren's 
contractures limited the veteran's ability to perform fine 
motor duties using his hands; however, it was not a condition 
that should preclude him from work in general.  


Although the VA audio examiner opined that the veteran's 
hearing loss and tinnitus alone should not preclude him from 
employment in general, he did have hearing loss that might 
interfere with communication and make for difficult listening 
situations.  This would of course have an impact on the 
veteran's ability to function in an office work situation 
required by a sedentary job.  

However, the VA examiner who reviewed the veteran's claims 
file and medical records from a respiratory standpoint in 
December 2002 concluded that the veteran was unable to obtain 
and retain substantially gainful employment due to his 
service-connected COPD.  Due to his COPD, he was unable to do 
any form of manual labor and would have difficulty getting to 
and from even a sedentary job and to perform general 
movements around an office or even converse on the phone.  

The Board has considered the veteran's educational and 
employment history.  He has a high school education and his 
primary occupational experience has been as a mechanic and 
truck driver.

After considering the nature and severity of the veteran's 
disabilities, the Board finds that they are so debilitating 
as to preclude him from securing and following a 
substantially gainful occupation, consistent with his 
education and occupational background.  The competent medical 
authority in this regard, as pointed out above, has reached 
this conclusion.

Given this evidence, and after resolving all doubt in the 
veteran's favor, the Board is satisfied that his service-
connected disabilities involving his hands, COPD and hearing 
loss render him unemployable.  As such, the criteria for 
entitlement to TDIU have been met.  Therefore, with 
application of the provisions of 38 C.F.R. § 4.16(b), the 
Board finds that the evidentiary record supports a grant of 
entitlement to a TDIU.  See 38 U.S.C.A. § 5107(b) (West 1991 
& Supp. 2002).  In view of the grant of total disability 
benefits, the need not evaluate the propriety of the ratings 
assigned to the service-connected disabilities.


ORDER

Entitlement to a TDIU is granted, subject to the law and 
regulations governing the award of monetary benefits.



____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

